Citation Nr: 0011945	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under section 1151, Title 38, 
United States Code, for coronary artery disease, status post 
coronary artery bypass graft, mitral valve repair (claimed as 
damage to the heart) as the result of Department of Veterans 
Affairs (VA) hospitalization or medical treatment.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
June 1956.  

This matter comes before the Board of Veterans' Affairs (BVA 
or Board) on appeal from an October 1998 rating decision by 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1998, a Statement of 
the Case was issued in December 1998, and a substantive 
appeal was received in December 1998.  The veteran testified 
at an RO hearing in April 1999.


FINDING OF FACT

The claims file does not include medical evidence suggesting 
that the proximate cause of any additional disability of the 
heart following VA surgery in March 1984 was negligence or 
other fault on VA's part.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 as the result of VA hospitalization or 
medical treatment is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that a coronary 
artery bypass operation, which he underwent at a VA hospital 
in March 1984, left him worse off than he was before the 
operation.  Hence, the veteran claims compensation under 
38 U.S.C.A. § 1151 which provides that compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability were service-
connected.  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board notes that for claims filed prior to October 1, 
1997, the claimant did not have to show an element of fault 
on the part of the VA.  Jimison v. West, 13 Vet. App. 75, 77 
(1999).  As such, the elements of a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 for claims filed prior 
to October 1, 1997, were as follows:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment; and (3) medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  Id. at 78.  However, effective October 1, 1997, 
Congress amended 38 U.S.C.A. § 1151, to include a requirement 
that the claimant prove fault on the part of the VA.  Id. at 
77.  Thus, it follows that for a claim to be well-grounded 
under 38 U.S.C.A. § 1151, for claims filed after October 1, 
1997, as in the present case, the veteran must satisfy the 
elements of a well-grounded claim listed above, and also 
establish that element number (2) was due to some element of 
fault on the part of the VA.  

Reviewing the record in the present appeal, the Board finds 
that the veteran has not submitted a well-grounded claim for 
entitlement to compensation under 38 U.S.C.A. § 1151, for 
coronary artery disease, status post coronary artery bypass 
graft, mitral valve repair (claimed as damage to the heart) 
as the result of VA hospitalization or medical treatment, and 
as such, the appeal must be denied.

The veteran essentially claims that he incurred additional 
disability as a result of VA surgery performed in March 1984.  
According to that hospitalization report, the veteran had a 
prior double coronary artery bypass performed in 1975.  In 
1977, the veteran developed angina, which had progressed to a 
severe level.  The physician who performed the March 1984 
surgery indicated that they initially felt that the 
possibility of effectively revascularizing the veteran were 
limited, due to severity of the veteran's disability.  
However, the operation was performed, and post-operative 
notes indicate there were zero complications.  

Attached with the veteran's original claim for compensation, 
received in June 1998, was an undated VA outpatient treatment 
record, which contains the following notation:  "Permanent 
Disabled for coronary disease with incomplete 
revascularization op."  In April 1999, the veteran testified 
at a hearing at the RO that he had a history of heart 
problems.  He stated that after the surgery in 1984, his 
family was told that everything went well; however, he has 
never felt "right" since.

The file also contains a private medical statement from Frank 
A. Fedele, M.D., dated in April 1999.  Dr. Fedele indicated 
that the veteran had been his patient for the past year for 
problems of coronary artery disease.  He stated:  "I believe 
his symptoms of class II-III angina pectoris started back in 
1984 with incomplete revascularization and have continued 
since that time."  That statement was unaccompanied by any 
clinical records.

The Board has thoroughly reviewed all the evidence of record, 
but finds no medical evidence that the veteran developed an 
additional disability due to fault on the part of the VA in 
furnishing hospital care, or medical or surgical treatment.  
The Board does not dispute the veteran's contentions that he 
feels like he is worse off than before the March 1984 
operation.  However, while the veteran is competent to 
testify as to symptomatology he has experienced, without 
medical expertise or training, he is not competent to offer a 
medical opinion that any negligence or fault by VA caused any 
additional disability.  See Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical etiology cannot constitute evidence to 
render a claim well grounded under section 5107(a)); 
Espiritu, 2 Vet. App. at 494-495 (laypersons are not 
competent to render medical opinions).  

The Board acknowledges the statement from Dr. Fedele that the 
veteran has had symptoms of class II-III angina pectoris, 
which began back in 1984 with incomplete revascularization.  
However, while that statement indicates that symptoms of 
class II-III angina pectoris commenced around the time of the 
1984 VA surgery, Dr. Fedele does not indicate that such 
symptoms were caused by negligence or fault during the course 
of VA hospitalization, medical treatment, or surgery.  

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for compensation under section 1151, Title 38, 
United States Code, for coronary artery disease, status post 
coronary artery bypass graft, mitral valve repair (claimed as 
damage to the heart) as the result of VA hospitalization or 
medical treatment, the VA is under no duty to assist the 
veteran in developing the facts pertinent to his claims.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) ("there 
is nothing in the text of § 5107 to suggest that the [VA] has 
a duty to assist a claimant until the claimant meets his or 
her burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well-ground the 
veteran's claim.  See McKnight, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to present a well-grounded 
claim for service connection for compensation under section 
1151, Title 38, United States Code, for coronary artery 
disease, status post coronary artery bypass graft, mitral 
valve repair (claimed as damage to the heart) as the result 
of VA hospitalization or medical treatment.  See McKnight,131 
F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  

Finally, the Board notes that the RO considered the veteran's 
claim on the merits, while the Board is denying the claim as 
not well-grounded.  However, the Court has held that "when 
an RO does not specifically address the question whether a 
claim is well grounded but rather ... proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

